The slip opinion is the first version of an opinion released by the Chief Clerk of the
Supreme Court. Once an opinion is selected for publication by the Court, it is
assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
112 NMRA, authenticated and formally published. The slip opinion may contain
deviations from the formal authenticated opinion.
     IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: _____________

Filing Date: February 3, 2022

No. A-1-CA-39059

STATE OF NEW MEXICO,

      Plaintiff-Appellant,

v.

APRIL L. VEITH,

      Defendant-Appellee.

APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
Curtis R. Gurley, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM
John Kloss, Assistant Attorney General
Albuquerque, NM

for Appellant

Bennett J. Baur, Chief Public Defender
Caitlin C.M. Smith, Assistant Appellate Defender
Santa Fe, NM

for Appellee
                                    OPINION

BOGARDUS, Judge.

{1}   Defendant April Veith was charged by criminal complaint in magistrate court

with petty misdemeanor battery, contrary to NMSA 1978, Section 30-3-4 (1963).

The magistrate court dismissed the criminal complaint, and the State appealed to the

district court. The district court determined Defendant’s arrest was illegal and

remanded to magistrate court for imposition of the magistrate court’s dismissal

order. The State appeals the district court’s remand order and argues (1) NMSA

1978, Section 30-3-6 (1983) provided statutory authority for Defendant’s arrest; (2)

Defendant’s warrantless arrest was not a violation of the New Mexico Constitution;

and (3) the district court erred in concluding dismissal was the appropriate remedy.

We reverse.

BACKGROUND

{2}   The parties stipulated that the following facts from the arresting officer’s

probable cause statement were true for purposes of resolving Defendant’s motion.

Deputy Deprez was dispatched to a middle school parking lot based on a call in

which someone reported that “April” (later identified as Defendant) was attacking

the caller’s mother outside of the school gym. Upon his arrival at the school, Deputy

Deprez observed multiple people attempting to keep Defendant and Jennifer Hebert

apart. Deputy Deprez noticed Hebert was taking deep breaths, seemed emotional,
and that Defendant had blood on her face. He made sure neither party needed

medical attention before beginning his on-the-scene investigation.

{3}   Deputy Deprez spoke to Hebert, Defendant, Defendant’s husband, and two

witnesses while at the scene. Hebert told Deputy Deprez that as she was getting

ready to leave and as she was putting her children in her car, Defendant walked up

to her and told her she did not have any “beef” with her, but then got in her face and

started yelling at her. Hebert stated that Defendant was trying to get her to fight.

Hebert explained she told Defendant she did not want to fight and yelled for

Defendant’s husband to come get Defendant. Hebert told Deputy Deprez that

Defendant pushed her, grabbed her by her shirt, shoved her against a wall, and asked

if she was scared of her. Hebert went on to say that Defendant began to choke her so

she defended herself by punching Defendant in the face. She said they both fought

until Defendant’s husband and another person separated them.

{4}   Deputy Deprez spoke to Defendant who said she had wanted to confront

Hebert about a guy they both previously dated, but that she did not have any “beef”

about it. Defendant stated Hebert pushed her and she had to defend herself. Later,

Defendant changed her story and stated Hebert initially pulled her hair. Deputy

Deprez could smell alcohol on Defendant’s breath and asked her if she had anything

to drink that day. Defendant answered that she had been drinking.




                                          2
{5}   Deputy Deprez spoke to Defendant’s husband who explained that when he

and Defendant arrived at the school, Defendant approached Hebert. He stated he

knew the two had a previous conflict so he attempted to avoid the situation by

remaining in his car. He said he did not see who started the altercation, but saw the

two fighting so he separated his wife from the situation. Deputy Deprez also spoke

to two witnesses who explained Defendant initiated the physical altercation. After

completing his interviews of the parties and witnesses, Deputy Deprez arrested

Defendant without a warrant and took her to the detention center. Defendant was

later charged with battery.

{6}   During proceedings in magistrate court, Defendant filed a motion to dismiss

or in the alternative to suppress evidence, arguing the arrest violated the

misdemeanor arrest rule and that the criminal complaint should be dismissed or

statements and evidence should be suppressed because they were tainted by her

unlawful arrest. The magistrate court entered an order dismissing the complaint with

prejudice. The State appealed to the district court, and in response, Defendant

renewed her motion to dismiss or in the alternative to suppress evidence. After a

hearing on the motion, the district court remanded the matter to the magistrate court

for imposition of the dismissal order.

DISCUSSION




                                         3
{7}   The State pursues three related but distinct arguments: (1) Section 30-3-6

provided statutory authority for Defendant’s arrest; (2) the arrest was a reasonable

warrantless arrest under the New Mexico Constitution; and (3) even if the arrest was

illegal, dismissal was not the appropriate remedy.

{8}   The question we must address is whether Defendant was lawfully arrested

without a warrant. Our state strongly prefers arrests be made pursuant to a warrant.

State v. Rivera, 2010-NMSC-046, ¶ 23, 148 N.M. 659, 241 P.3d 1099. Under the

Fourth Amendment of the United States Constitution, “[t]he right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated[.]” U.S. Const. amend. IV. In United States v.

Watson, 423 U.S. 411 (1976), the U.S. Supreme Court applied Fourth Amendment

jurisprudence to uphold the constitutionality of a warrantless arrest supported by

probable cause and explicit statutory authority. The Fourth Amendment permits

warrantless arrests when the arrest is supported by statutory authority and probable

cause. See State v. Paananen, 2015-NMSC-031, ¶¶ 17-18, 357 P.3d 958 (holding a

warrantless arrest with probable cause, see NMSA 1978, § 30-16-23 (1965), which

permits warrantless arrests with probable cause for shoplifting, did not violate the

Fourth Amendment based on Watson). Article II, Section 10 of the New Mexico

Constitution requires that all warrantless arrests be “reasonable.” Campos v. State,

1994-NMSC-012, ¶ 5, 117 N.M. 155, 870 P.2d 117. Under our New Mexico


                                          4
Constitution, warrantless arrests based on statutory authority are presumed

constitutional, but require an exigency that precluded the arresting officer from

procuring a warrant. Id. ¶ 14.

{9}    To address the State’s appeal, we must first determine if Section 30-3-6

provided statutory authority for the warrantless arrest. We then turn to the State’s

contention that the arrest was reasonable under the New Mexico Constitution.

Because the appeal is based on Defendant’s motion to suppress, we are presented

with a mixed question of law and fact. We review “factual matters with deference to

the district court’s findings if substantial evidence exists to support them, and [the

appellate courts] review[] the district court’s application of the law de novo.” State

v. Almanzar, 2014-NMSC-001, ¶ 9, 316 P.3d 183.

I.     Section 30-3-6 Provided Statutory Authority for Defendant’s Arrest

{10}   The State first appeals the district court’s determination that Section 30-3-6

did not apply to the facts of this case. The State argues that the plain language of the

statute provides that so long as an arresting officer has probable cause that a battery,

or one of the other crimes listed, has occurred, the officer has authority to perform a

warrantless arrest. Defendant answers that the Legislature did not intend to create

such a broad exception to the misdemeanor arrest rule, and that the statute applies

only to arrests that occur in licensed liquor establishments. We agree with the State.




                                           5
{11}   Because Defendant’s appeal centers on our interpretation of Section 30-3-6,

we interpret the statute de novo. See State v. Gonzales, 2019-NMCA-036, ¶ 7, 444

P.3d 1064. “In interpreting a statute, our primary objective is to give effect to the

Legislature’s intent.” State v. Trujillo, 2009-NMSC-012, ¶ 11, 146 N.M. 14, 206

P.3d 125. “If the language of the statute is clear and unambiguous, we must give

effect to that language and refrain from further statutory interpretation.” State v.

McWhorter, 2005-NMCA-133, ¶ 5, 138 N.M. 580, 124 P.3d 215. However, we will

not give effect to the plain meaning of the statute if “this leads to an absurd or

unreasonable result.” State v. Marshall, 2004-NMCA-104, ¶ 7, 136 N.M. 240, 96

P.3d 801. If it will, we construe the statute “according to its obvious spirit or

reason[.]” State ex rel. Helman v. Gallegos, 1994-NMSC-023, ¶ 3, 117 N.M. 346,

871 P.2d 1352 (internal quotation marks and citation omitted).

{12}   “[W]e additionally consider the context surrounding a particular statute, such

as its history, its apparent object, and other related statutes.” State v. Becenti, 2021-

NMCA-060, ¶ 5, 498 P.3d 282 (alteration, internal quotation marks, and citation

omitted). We are required to “read the entire statute as a whole so that each provision

may be considered in relation to every other part[.]” State v. Bernard, 2015-NMCA-

089, ¶ 11, 355 P.3d 831 (internal quotation marks and citation omitted). In reading

the statute as a whole, we are also to consider “its purposes and consequences.” State

v. Martinez, 2020-NMCA-043, ¶ 34, 472 P.3d 1241.


                                           6
{13}   We start by considering the misdemeanor arrest rule, which provides context

for our discussion of the statute in this case. “The misdemeanor arrest rule provides

that generally, in New Mexico, an officer may execute a warrantless misdemeanor

arrest only if the offense was committed in the officer’s presence.” Milliron v. Cnty.

of San Juan, 2016-NMCA-096, ¶ 28, 384 P.3d 1089 (alteration, internal quotation

marks, and citation omitted). “The misdemeanor arrest rule is a holdover from the

common law distinction between warrantless arrests for felonies and for

misdemeanors.” State v. Ochoa, 2008-NMSC-023, ¶ 11, 143 N.M. 749, 182 P.3d

130. However, New Mexico has several exceptions to this rule. Id. ¶ 12

(“[P]ermitting officers in specific circumstances to make warrantless arrest if the

arresting officer has ‘reasonable grounds, based on personal investigation which

may include information from eyewitnesses’[.]” (quoting NMSA 1978, § 66-8-

125(B) (1978)); see also NMSA 1978, § 31-1-7(A) (1995) (permitting warrantless

arrests for domestic disturbances); State v. Lyon, 1985-NMCA-082, ¶ 18, 103 N.M.

305, 706 P.2d 516 (allowing for a police-team exception to the “in the presence”

requirement of the misdemeanor arrest rule); § 30-16-23 (permitting warrantless

arrests for shoplifting). The Legislature has the authority to enact an exception to the

misdemeanor arrest rule, insofar as it does not violate the New Mexico Constitution,

see Carrillo v. My Way Holdings, LLC, 2017-NMCA-024, ¶ 22, 389 P.3d 1087

(explaining the Legislature may overturn the common law with “clear and


                                           7
unambiguous language” (internal quotation marks and citation omitted)), and

Section 30-3-6 is one such legislatively enacted exception.

{14}   We next turn to examination of the statute. Section 30-3-6, entitled

“Reasonable detention; assault, battery, public affray or criminal damage to

property[,]”states:


       A.    As used in this section:

               (1) “licensed premises” means all public and private rooms,
       facilities and areas in which alcoholic beverages are sold or served in
       the customary operating procedures of establishments licensed to sell
       or serve alcoholic liquors;

             (2) “proprietor” means the owner of the licensed premises or
       his manager or his designated representative; and

              (3) “operator” means the owner or the manager of any
       establishment or premises open to the public.

       B.       Any law enforcement officer may arrest without warrant any
       persons he has probable cause for believing have committed the crime
       of assault or battery as defined in [NMSA 1978,] Sections 30-3-1
       through 30-3-5 [(1963, as amended through 1977)] . . . or public affray
       or criminal damage to property. Any proprietor or operator who causes
       such an arrest shall not be criminally or civilly liable if he has actual
       knowledge, communicated truthfully and in good faith to the law
       enforcement officer, that the persons so arrested have committed the
       crime of assault or battery as defined in Sections 30-3-1 through 30-3-
       5 . . . or public affray or criminal damage to property.

The statute has two subsections. The first, a definition section, defines “licensed

premises,” “proprietor,” and “operator.” Section 30-3-6(A)(1)-(3). “[L]icensed

premises” pertains to those premises we traditionally refer to as restaurants and bars.


                                          8
Section 30-3-6(A)(1). The second subsection addresses warrantless arrests for

enumerated crimes and includes a provision addressing criminal and civil liability

arising from reporting such crimes. Section 30-3-6(B). Because we find no cases in

New Mexico that have interpreted Section 30-3-6, its scope is an issue of first

impression to this Court.1

{15}   Defendant refers to Section 30-3-6 as the “barroom brawl statute that has

traditionally been understood to authorize misdemeanor arrests at bars, restaurants,

and liquor stores.” Defendant argues that the misdemeanor arrest rule is limited to

three judicially and statutorily created exceptions for crimes against businesses,

crimes related to domestic violence, and crimes arising from driving vehicles, and

contends that Section 30-3-6 falls under the exception to the misdemeanor arrest rule

for crimes against businesses. Defendant highlights two other statutes that allow for

warrantless arrests, NMSA 1978, § 30-16-16(B) (2006) (permitting warrantless

arrests for falsely obtaining services or accommodations) and § 30-16-23 (permitting

warrantless arrests for shoplifting), and suggests that these three statutes read



       1
        Defendant cites a nonprecedential federal case, Montes v. Gallegos, 812 F.
Supp. 1159, 1165 n.7 (D.N.M. 1992), which references Section 30-3-6. In a footnote,
Montes refers to the defendant’s argument regarding “the New Mexico ‘barroom
fight’ statute” and cites to Section 30-3-6, focusing on the statute’s probable cause
requirement. However, neither the defendant’s nor the federal district court’s
characterization of the statute in Montes, is relevant to our analysis. Clearly, Section
30-3-6 permits arrests based upon the occurrence of barroom batteries. At issue here,
is whether the statute is limited to that, and only that, context.

                                           9
together protect specific businesses from low-level crimes, i.e. shoplifting from

stores, fighting or damaging property at bars or restaurants, and getting service

without paying at restaurants, hotels, and other service-oriented businesses.

Defendant contends, therefore, that a common-sense reading of Section 30-3-6

indicates that it only applies when the arrest occurs on licensed premises, that is, an

establishment that sells liquor.

{16}   We disagree with Defendant’s conclusion. Not one of the three statutes cited

by Defendant limits warrantless arrests to those taking place at specific locations.

Instead, each statute addresses warrantless arrests for specifically described crimes.

See §§ 30-16-16(B), -23; § 30-3-6. Although Section 30-3-6 includes civil and

criminal liability protection for owners—and their managers and designated

representatives—of establishments licensed to sell or serve alcohol, that protection

also extends to owners or managers “of any establishment or premises open to the

public.” Section 30-3-6(A)(3), (B). The liability protection for “licensed premises”

is not a sufficient indication—particularly in light of the fact that the statute includes

the same protection for owners or managers of any establishment or premises open

to the public, see id.—that it limits statutory authority for warrantless arrests with

probable cause for assault, battery, public affray, or criminal damage to property to

be executed at only locations licensed to sell liquor. And the statute’s mere inclusion

of protection from civil liability for owners and operators of liquor establishments


                                           10
or other business locations open to the public does not bear upon the statute’s

otherwise broadly stated exception to the misdemeanor arrest rule.

{17}   A plain reading of Section 30-3-6 permits a law enforcement officer to arrest

people for the enumerated crimes stated therein, including battery, without a warrant

when the officer has probable cause. See State v. Farish, 2018-NMCA-003, ¶ 6, 410

P.3d 239 (“We begin the search for legislative intent by looking first to the words

chosen by the Legislature and the plain meaning of the Legislature’s language.”

(internal quotation marks and citation omitted)), rev’d on other grounds and

remanded, 2021-NMSC-030, 499 P.3d 622. The plain language does not limit the

arrests based on the location of the alleged crime. The only limitation is that the law

enforcement officer have probable cause that one of the listed crimes occurred.

{18}   Reading the entire statute as a whole, we understand the statute is about two

central subjects: warrantless arrests and protection from civil and criminal liability

relating to those warrantless arrests. While the definition of licensed premises—

restaurants and bars—is relevant to the civil and criminal liability portion of the

statute, it does not limit the provision regarding warrantless arrest requirements. We

must presume the Legislature chose to omit a requirement that the warrantless arrest

occur on licensed premises. See State v. Jade G., 2007-NMSC-010, ¶ 16, 141 N.M.

284, 154 P.3d 659 (“We are not permitted to read into a statute language which is

not there, particularly if it makes sense as written.” (internal quotation marks and


                                          11
citation omitted)). We also note, as discussed above, the liability protection is not

limited by the reference to licensed premises, but also extends to operators of

premises open to the public. Section 30-3-6(B). Defendant’s contention that the

statute only applies when the arrest occurs on licensed premises ignores the term

“operator” in the statute. Such an interpretation would render a portion of the statute

superfluous, which we decline to do. See Am. Fed’n of State, Cnty. & Mun. Emps. v.

City of Albuquerque, 2013-NMCA-063, ¶ 5, 304 P.3d 443 (“Statutes must also be

construed so that no part of the statute is rendered surplusage or superfluous[.]”

(internal quotation marks and citation omitted)).

{19}   We next look at the history of Section 30-3-6. It was originally enacted in

1981 and amended once in 1983. The 1983 amendment changed the title from

“Reasonable detention on licensed premises; assault, battery or public affray” to

“Reasonable detention; assault, battery, public affray or criminal damage to

property[,]” which is still current today. Compare § 30-3-6 (1981) (emphasis added),

with § 30-3-6. This deletion provides further support to our view that the Legislature

intended that the warrantless arrest need not be based on actions that occurred at

particular locations and supports our conclusion that Section 30-3-6 requires only

that the arresting officer have probable cause for one of the crimes listed in the statute

to execute a warrantless arrest.




                                           12
{20}   The 1983 amendment also added “criminal damage to property” to the list of

offenses and added “operator” to the class of people protected from criminal or civil

liability arising from such arrests.2 Compare § 30-3-6, with § 30-3-6 (1981). These

two additions significantly expanded the scope of the statute by increasing both the

number and types of situations in which law enforcement is permitted to make

warrantless arrests and to extend civil and criminal liability protections to more

people. And by defining “operator” as “owner or the manager of any establishment

or premises open to the public[,]” compare § 30-3-6(A)(3), with § 30-3-6(A) (1981),

the statute broadened “licensed premises” beyond licensed liquor establishments to

include the entirety of premises open to the public. The amendments made to the

statute support our conclusion that the statute’s scope is not limited to events that

occur in a barroom or restaurant, but its scope is broad enough to include the events

that occurred in this case, in a parking lot adjacent to a school.

{21}   We conclude that Section 30-3-6 provides statutory authority for law

enforcement to arrest someone without a warrant if they have probable cause that

that person committed a battery pursuant to Section 30-3-4. “An officer has probable

cause to arrest when the facts and circumstances within the officer’s knowledge are



       2
        The 1983 amendment to Section 30-3-6 also added the requirement that
eligible parties must communicate “truthfully and in good faith to the law
enforcement officer” to qualify for liability protection. Compare § 30-3-6(B), with
§ 30-3-6(B) (1981).

                                          13
sufficient to warrant the officer to believe that an offense has been or is being

committed.” State v. Granillo-Macias, 2008-NMCA-021, ¶ 9, 143 N.M. 455, 176

P.3d 1187. Defendant was charged with committing petty misdemeanor battery,

which is “the unlawful, intentional touching or application of force to the person of

another, when done in a rude, insolent or angry manner.” Section 30-3-4.

{22}   Deputy Deprez was called to the scene where people were actively keeping

Defendant and Hebert apart. Both were visibly injured such that Deputy Deprez

asked if they needed medical intervention. He interviewed multiple witnesses who

stated Defendant initiated the physical altercation. Defendant was the only person

who claimed Hebert hit her first. Defendant also admitted to drinking alcohol and

gave differing accounts of how Hebert started the fight. These facts together

sufficiently established probable cause that Defendant committed a battery against

Hebert.

{23}   Having concluded that Section 30-3-6 provided Deputy Deprez with statutory

authority to arrest Defendant without a warrant, we next determine whether the

warrantless arrest was legal under the New Mexico Constitution.


II.    Defendant’s Warrantless Arrest Was Valid Under the New Mexico
       Constitution
{24}   The State argues that the district court erred in its determination that no

exigent circumstances existed to excuse Deputy Deprez’s failure to obtain a warrant.



                                         14
As explained above, all warrantless arrests must comply with the “reasonableness”

component of Article II, Section 10 of the New Mexico Constitution. Campos, 1994-

NMSC-012, ¶ 5. “Warrantless arrests made under the authority of [a] statute may be

presumed reasonable but that presumption may be rebutted under our interpretation

of what is constitutional.” Id. ¶ 7. “[A] warrantless arrest supported by probable

cause is reasonable if some exigency existed that precluded the officer from securing

a warrant.” Paananen, 2015-NMSC-031, ¶ 27 (internal quotation marks and citation

omitted). Exigent circumstances exist in “an emergency situation requiring swift

action to prevent imminent danger to life or serious damage to property, or to

forestall the imminent escape of a suspect or destruction of evidence.” Campos,

1994-NMSC-012, ¶ 11 (internal quotation marks and citation omitted). However,

this is not an exhaustive list, and there “are other situations in which an exigency not

necessarily amounting to an imminent threat of danger, escape, or lost evidence will

be sufficient to render reasonable a warrantless public arrest supported by probable

cause under the totality of the circumstances.” Paananen, 2015-NMSC-031, ¶ 26.

“An on-the-scene arrest supported by probable cause will usually supply the

requisite exigency.” Id.

{25}   In Paananen, our Supreme Court determined that a warrantless arrest for

shoplifting met New Mexico’s constitutional standard when the responding officer

developed probable cause to arrest the defendant at the scene based on the review of


                                          15
evidence. Id. ¶¶ 24-28. The officers did not have the “information or time to act on

it prior to arriving on scene, and thus could not have gotten an arrest warrant before

responding to the call.” Id. ¶ 24. Similarly, in this case, Deputy Deprez was

dispatched based on a call that Defendant was attacking Hebert. He arrived at the

scene, interviewed witnesses, and determined based on his investigation that he had

probable cause to arrest Defendant for battery. Deputy Deprez did not have

information to act on before he arrived at the scene and investigated, and he did not

have time to secure a warrant before responding. He developed probable cause to

arrest based on his review of the evidence at the scene.

{26}   Further, just as in Paananen, given it was not reasonable to obtain an arrest

warrant before responding, Deputy Deprez faced three alternatives: to arrest

Defendant on the scene; detain Defendant while going to the court to obtain a

warrant, which would lead to a de facto warrantless arrest based on the time

necessary to procure the warrant; or release Defendant and secure a warrant. See id.

¶ 25. Our Supreme Court concluded in Paananen that a warrantless arrest was “the

only reasonable approach” in this situation. Id. It determined that to secure a warrant

would lead to an expenditure of resources “seemingly disproportionate to the crime

of shoplifting and a risk our Legislature has declared unacceptable” and cited to the

statute that authorized warrantless arrests for shoplifting. Id. In this case, securing a

warrant would have led to a similar disproportionate expenditure of resources for a


                                           16
crime that the Legislature has also declared unacceptable. See § 30-3-6; Paananen,

2015-NMSC-031, ¶ 25. In our view, Deputy Deprez chose a reasonable approach

under the circumstances.

{27}   Having concluded Defendant’s warrantless arrest was reasonable, we need not

address the State’s final argument that dismissal was an inappropriate remedy under

the circumstances.

CONCLUSION

{28}   For the foregoing reasons, we reverse and remand for further proceedings

consistent with this opinion.

{29}   IT IS SO ORDERED.


                                             ____________________________
                                             KRISTINA BOGARDUS, Judge


WE CONCUR:


________________________________
J. MILES HANISEE, Chief Judge


________________________________
JACQUELINE R. MEDINA, Judge




                                        17